Case 9:20-ap-01055-MB   Doc 14 Filed 07/15/21 Entered 07/15/21 16:48:19   Desc
                         Main Document    Page 1 of 5
Case 9:20-ap-01055-MB   Doc 14 Filed 07/15/21 Entered 07/15/21 16:48:19   Desc
                         Main Document    Page 2 of 5
Case 9:20-ap-01055-MB   Doc 14 Filed 07/15/21 Entered 07/15/21 16:48:19   Desc
                         Main Document    Page 3 of 5
Case 9:20-ap-01055-MB   Doc 14 Filed 07/15/21 Entered 07/15/21 16:48:19   Desc
                         Main Document    Page 4 of 5
Case 9:20-ap-01055-MB   Doc 14 Filed 07/15/21 Entered 07/15/21 16:48:19   Desc
                         Main Document    Page 5 of 5
